DETAILED ACTION
Claims 1-11 are pending. Claims 1, 2, 9, and 10 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 29, 2022.  As directed by the amendment: claims 1, 2, 9, and 10 have been amended and claim 11 has been added.  Thus, claims 1-11 are presently pending in this application.
Applicant’s amendment to the drawings has overcome some of the drawing objections, however, most remain and another is introduced.
Applicant’s amendment to the specification has overcome the specification objections.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed June 29 have been fully considered but they are not persuasive.
Applicant argues that the seam as described in the Non-Final rejection does not equate to a horizontal vent.  The examiner respectfully disagrees.  As described in Carey, the nose covering portion 110 and neck covering portion 130 may be connected to one another by magnets that permit the configuration to be opened or closed.  When in the open configuration the user may more freely breathe, talk, drink, eat and/or the like (para. 0047).  Therefore, the junction between the two components can be considered a horizontal vent.  Furthermore, as the nose and neck covering portions are connected only as a small location via a magnet, the junction between the two components would provide at least some air passage and thus can still be considered a horizontal vent even when in the closed configuration.
The drawings still include many of the same issues as presented in the Non-Final Rejection.  The issues that remain are detailed below. 
Drawings
The drawings are objected to because the line weight of the lines is not sufficiently dense, dark, uniformly thick, and well-defined such that the lines are not heavy enough to permit adequate reproduction (37 CFR 1.84(l)).  For example, at least all of the lead lines are grey and difficult to discern.  In addition, the lines showing the head piece in Figs. 3a-3b are grey and not sufficiently heavy enough to permit adequate reproduction.  
The drawings are objected to because of the numbering of the views.  View numbers must be preceded by the abbreviations “FIG.” (37 CFR 1.84(u)(1).  In the present case each view includes the word “Figure”. 
The drawings are objected to because the page that includes Figs. 1a-1c and the page that includes Figs. 2a-2c includes a numeral “100” at the top of each figure.  It is unclear which component this numeral refers to.  See 37 CFR 1.84(q) for correct usage of lead lines and underlining.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the head piece with side vents must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey (WO 2020159895).
Regarding claim 1, Carey describes a hooded sun shield (head garment 100, Fig. 4a), comprising: a head piece (head covering 120), including: an opening (see annotated Fig. 4a); and a mask piece (nose covering portion 110 and neck covering portion 130), including: a first layer (110); and a second layer (130) formed over the first layer, wherein the first layer and second layer form a horizontal vent in the mask piece (see annotated Fig. 4a below).  
Carey does not explicitly describe a plurality of fasteners and the mask piece attachably coupled to the head piece via the plurality of fasteners over the opening.
Carey does describe in an alternate embodiment that the end portions of the nose covering may be affixed to the head covering 120 and/or the neck covering (para. 0030) and also discusses that each portion may be modular and releasably affixed (para. 0023) by fasteners such as magnets (para. 0025).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify garment to include releasably affixed components so that the user could use particular components when necessary (for example a cold versus warm day) and to permit a user to remove portions so that they do not overheat (Carey, para. 0005). 

    PNG
    media_image1.png
    627
    791
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    286
    560
    media_image2.png
    Greyscale

Regarding claim 2, the garment of Carey as modified includes wherein dimensions of the mask piece are greater than dimensions of the opening of the hood piece to (what follows is a recitation of intended use) provide vertical slits that facilitate air flow through the mask piece (fully capable of facilitating air flow, slits are the area between the nose portion 110 and the head covering portion 120, see Fig. 4B above, furthermore a user can pull the flaps of the components of the mask piece outward to form vertical slits) (see annotated Fig. 4 above depicting that the mask extends beyond the boundaries of the opening).  
Regarding claim 3, the garment of Carey as modified includes wherein the fasteners comprise magnets (fasteners include magnets, para. 0025).  
Regarding claim 5, the garment of Carey as modified includes wherein the mask piece further comprises a center seam (see annotated Fig. 4a above and 4c below) to facilitate shaping of the mask piece (fully capable of facilitating shaping of the mask piece).
Regarding claim 10, the garment of Carey as modified includes wherein the first layer and the second layer of the mask piece are comprised of a mesh (are comprised of fabric, which is defined as material produced by weaving or knitting, see PTO-892, and thus must include at least some gaps, and therefore considered a “mesh” inasmuch as claimed, which is defined as a material made of a network of wire or thread, see PTO-892).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey (WO 2020159895) in view of Page (US 2019/0021428).
Regarding claim 4, the garment of Carey as modified includes wherein the head piece further comprises: an exterior layer comprised of a sun protective fabric (the head piece comprises a fabric, para. 0022, any fabric would protect the user from the sun at least to some extent).
The garment of Carey as modified does not explicitly describe an interior layer comprised of a dark sun protective fabric.  
In related art for face garments Page describes utilizing multiple layers (to permit breathability of the material in particular areas para. 0042).  Any layer can be considered a “dark” protective layer in accordance with the disclosure which merely states that the material is a dark protective material but gives no examples of material composition or quantity of UV protection.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Carey to include multiple layers in order to increase breathability of the garment.  
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey (WO 2020159895) in view of Greenblat et al. (US 20180146733).
Regarding claim 6, the garment of Carey as modified describes the limitations of claim 6, but does not explicitly describe wherein the mask piece further comprises medical wire located at a top edge of the mask piece to enable custom fitting of the mask piece.
In related art for face garments, Greenblat describes a similar garment in which a band 54 is included at the top edge of the mask 30 and can be formed of metal (see para. 0046, Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Carey to include the wire of Greenblat in order to permit the user to adjust the pressure points and regulate the amount of air that is permitted within the mask (para. 0047, Greenblat). 
Regarding claim 7, wherein the mask piece further comprises adjustable metal tabs (magnets 140b, Fig. 4a) to enable the mask piece to be custom fitted and to affect the flow of air through the sides of the mask piece (releasably seals and opens the horizontal slit would permits a custom fit, inasmuch as claimed, para. 0047).  
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey (WO 2020159895) in view of Greenblat et al. (US 20180146733) and Cheng (US 20060174890).
Regarding claim 8, the garment of Carey as modified describes the limitations of claim 8, but does not explicitly describe a nose piece inserted into the mask piece. 
In related art Carey describes utilizing a nasal adjuster that is make of elastic material such as rubber (para. 0053).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Carey to include the rubber material in order to provide comfort to the user wearing it (para. 0018, Cheng).
Regarding claim 9, the garment of Carey as modified describes wherein the nose piece is comprised of a rubber material (rubber, para. 0053, Cheng).
The rubber material of Cheng is not specifically recited as synthetic.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material to be a synthetic material as it is merely a simple substitution of one known element for another to obtain predictable results (MPEP 2143).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey (WO 2020159895) in view of Daneshvar (US 5839432).
Regarding claim 11, the sun shield of Carey as modified describes the limitations of claim 11, but does not explicitly describe wherein the head piece comprises side vents to provide air flow. 
In related art for hoods, Daneshvar describes a similar device that includes fenestrated areas 41 and 44 each of which can be considered a side vent inasmuch as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the hood of Carey to include the fenestrated areas of Daneshvar in order to permit ventilation to allow extra heat and sweat to escape the wearer during use (col. 10, ll. 53-55, Daneshvar). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732